Title: Appointment as Receiver of Continental Taxes, [15 April 1782]
From: Morris, Robert
To: Hamilton, Alexander


[Philadelphia, April 15, 1782]
To Alexander Hamilton Esquire
Reposing especial Trust and Confidence in your Zeal, Integrity and Abilities I do hereby in Consequence of the Authorities vested in me by an Act of the United States in Congress assembled of the second Day of November last appoint you Alexander Hamilton Esquire to be the Receiver of the continental Taxes for the State of New York.

Given under my Hand and Seal in the Office of Finance this fifteenth Day of April in the Year of our Lord one thousand seven hundred and eighty two
Robt Morris
